Citation Nr: 0009485	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  94-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to October 
1981 and from March 1990 to May 1991.  The veteran also had 
eight years, nine months, and eight days of inactive service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  A remand imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  It matters not that the agencies of original 
jurisdiction as well as those agencies of the VA responsible 
for evaluations, examinations, and medical opinions are not 
under the Board as part of a vertical chain of command which 
would subject them to the direct mandates of the Board."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
makes no decision regarding whether the veteran's claim is 
well grounded.

This claim was previously before the Board and was the 
subject of a February 1997 remand which requested a medical 
opinion regarding the likelihood that the veteran's skin 
disorder began during her period of active duty for training 
from May 22, 1989, to June 2, 1989, or was the result of 
blister incurred during that period of active duty for 
training.  The Board finds that the June 1998 VA skin 
examination did not adequately provide an opinion as to that 
likelihood.  Therefore, the Board feels that an additional 
remand is necessary in order to obtain that opinion.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA skin examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether it is as likely as not that 
the veteran's current skin 
condition, diagnosed as palmo-
plantar psoriasis, began during her 
period of active duty for training 
from May 22, 1989, to June 2, 1989, 
or was the result of infection of 
blisters incurred during that period 
of duty.  In providing an opinion as 
to the likelihood of relationship, 
it is most useful to the Board if 
the examiner classifies the 
likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

c)  The examiner should state 
whether it is as likely as not that 
any preexisting skin condition 
underwent an increase in severity 
beyond the natural progress of the 
disease during her period of active 
duty for training from May 22, 1989, 
to June 2, 1989.  In providing an 
opinion as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to report for a scheduled 
examination or failure to cooperate with any requested 
development may have an adverse effect upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


